Citation Nr: 9903431	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  93-27 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic left ankle 
sprains with instability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from July 1982 to 
July 1990.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida, which increased the 
disability evaluation for chronic left ankle instability and 
sprain from noncompensable to ten percent effective June 2, 
1993, the date the appellant sought treatment for increased 
pain in his left ankle.  The veteran maintains he is entitled 
to an increased disability evaluation.

By memorandum dated in March 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).

The Board previously remanded this case in May 1997 for 
further development.  Unfortunately, another remand is 
necessary.

The veteran received a VA examination in November 1997.  The 
examiner suggested that nerve conduction studies be done to 
determine the extent of any nerve damage to the left ankle.  
Either those studies were not done, or they were not 
associated with the claims file.  It does not appear that 
they were reviewed by the examiner, who made reference to 
1993 NCV/EMG study.  Accordingly, the RO should determine 
whether NCV studies were done in 1997 and ask the examiner 
who completed the 1997 examination to review them and provide 
an addendum to his or her report.  If the studies were not 
done, the veteran should be accorded such diagnostic tests.

Furthermore, the examiner in 1997 commented on the results of 
the 1993 NCV studies with respect to sural nerve entrapment.  
As the 1993 NCV study also addressed the left peroneal nerve, 
and a neurology fellow reviewed the study in 1993 and his 
impressions were recorded, the examiner who did the 1997 
examination should be asked to discuss left peroneal nerve 
findings on the 1993 NCV/EMG.

The RO has a responsibility to consider all potentially 
applicable diagnostic codes in rating the veteran's 
disability.  Accordingly, the RO should consider, in 
evaluating the veteran's left ankle disability, whether any 
diagnostic code pertaining to peripheral nerve injuries might 
be applicable in this case.

Accordingly, this case is remanded for the following:

1.  Contact the veteran and determine 
whether he has received further treatment 
for his left ankle disability since 
November 1997.  Obtain appropriate 
releases to request any private treatment 
records, and associate with the file any 
VA treatment records that may exist since 
November 1997.  All VA records are to be 
obtained, to include those maintained in 
paper, electronic, or microfiche format.  
If any request for private records is 
unsuccessful, tell the veteran and his 
representative, so that the veteran may 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
records in support of his claim.  
38 C.F.R. § 3.159(c).

2.  Determine whether EMG/NCV studies of 
the left leg/ankle were done as 
recommended by the VA examiner in 
November 1997.  If they were, associate 
the results with the claims file and 
return the claims folder and examination 
report to the doctor who did the 
examination in November 1997.  Ask 
him/her to review the studies and those 
done in June 1993, as well as the 
impressions of the neurology fellow 
recorded in a July 1993 treatment 
notation and to address the following:  
(1) whether there is any nerve impairment 
indicated as a residual of the left ankle 
sprains, to include left peroneal nerve 
impairment; and (2) if so, what are the 
manifestations of that nerve 
impairment/damage?  Specifically, whether 
any nerve damage attributable to the 
ankle sprains is manifested by pain, and, 
if so, the type of pain; sensory 
disturbances; or functional limitations 
should be addressed.  Whether any pain 
attributable to nerve damage is 
distinguishable from pain attributed to 
pain on use of the ankle, such as with 
prolonged standing or walking, should be 
addressed.

If the NCV recommended in 1997 was not 
done, and none have been done since then, 
ask the veteran to report for another 
examination so that the requested studies 
may be accomplished.  The examiner is 
then to review the claims folder and all 
pertinent diagnostic tests and studies 
and answer the questions posed above.

3.  Thereafter, review the claims folder 
to assure that all requested development 
has been done.  If the examination report 
is inadequate, or if it is lacking in any 
recommended tests or studies, return it 
for completion.

4.  Review the veteran's claim, including 
all evidence developed since the most 
recent supplemental statement of the 
case.  Consider all potentially 
applicable diagnostic codes, to include 
those relating to any pertinent nerve 
injuries that may be indicated by the 
medical evidence as associated with the 
ankle disability.  If the claim remains 
denied, prepare a supplemental statement 
of the case and provide it to the veteran 
and his representative, providing an 
adequate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The appellant 
is free to furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


